Citation Nr: 1028312	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-13 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
adjustment disorder and posttraumatic stress disorder (PTSD), 
claimed as insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 
2006.  He served in Iraq from October 2003 to February 2004, and 
in Kuwait from March 2005 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which in part denied service connection for an adjustment 
disorder claimed as insomnia.  The case was later transferred to 
the RO in Reno, Nevada. 

Although the Veteran claimed service connection for insomnia, and 
the RO addressed a claim for the specific psychiatric disorder of 
an adjustment disorder,  when a claimant makes a claim for a 
specific psychiatric disorder, the claimant is seeking service 
connection for an acquired psychiatric disability manifested by 
psychiatric symptoms, regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

The Veteran testified before the undersigned Veterans Law Judge 
at a May 2010 hearing at the RO (Travel Board hearing).  At that 
time the Veteran testified and appeared to raise a claim for 
service connection for a sleep disorder of insomnia unrelated to 
the claimed psychiatric disorder on appeal.  See page three of 
the transcript of that hearing, which shows testimony in which 
the Veteran distinguished the claimed insomnia from the claimed 
psychiatric disorder that is the subject of this appeal.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends the service connection is warranted for an 
acquired psychiatric disorder, to include adjustment disorder and 
PTSD, which he originally claimed as insomnia.  The evidence 
includes various diagnoses of psychiatric symptomatology.  At the 
time of an April 2007 VA examination for psychiatric disorders, 
the examiner diagnosed on Axis I, an adjustment disorder with 
disturbance of emotion and conduct, not of service origin; and on 
Axis II, personality disorder, not otherwise specified.  At that 
time the examiner opined that the diagnosis would cover the 
previous diagnosis of insomnia for which the Veteran was treated 
during service.

Subsequent VA treatment records include other psychiatric 
diagnoses, including PTSD, bipolar II disorder, attention 
deficit/hyperactivity disorder not otherwise specified, and 
depression.  VA treatment records contain problem lists that 
include depression, anxiety disorder not otherwise specified, and 
insomnia.

The report of a March 2009 VA mental health initial assessment 
noted that the Veteran had tours overseas with assignment in 
chemical weapons operations; and that he was on base when it was 
mortared.  After examination the report contains an Axis I 
diagnosis of PTSD, bipolar II disorder, and attention 
deficit/hyperactivity disorder (ADHD) not otherwise specified.  

The report of a VA Mental Health Medication initial visit in 
March 2009 records a history that the Veteran was in Iraq and had 
some symptoms of PTSD.  The Veteran saw a mortar attack but was 
in a safe environment at the time.  After examination, the report 
contains an assessment of bipolar mood disorder, possible grief 
complicated; possible PTSD; and possible ADHD.

An August 2009 outpatient treatment note shows that screening for 
PTSD was positive.

The report of a VA psychiatric/PTSD diagnosis assessment 
consultation shows that the examiner indicated there was some 
combat exposure in that at the time when the Veteran had been in 
Iraq for 14 days there was a mortar attack, with four or five 
rounds in a row in less than five minutes.  The examination 
report shows that after assessment, the report contains Axis I 
diagnoses including in part, bipolar at this time depressed 
phase; rule out PTSD combat related; and rule out panic disorder; 
and on Axis II, personality disorders/traits. 

Thus, there are current psychiatric diagnoses including of PTSD.  
Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

It is not clear that the Veteran's service included "combat with 
the enemy" as defined above.  Nevertheless, effective July 13, 
2010, VA amended 38 C.F.R. 
§ 3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the Veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

It is clear that the Veteran's contends mortar attack stressor is 
related to the Veteran's fear of hostile military or terrorist 
activity, specifically with mortar rounds he said he experienced 
in Iraq about fourteen days after his arrival.  This would be 
consistent with witnessing or experiencing an event that involved 
actual or threatened death or serious injury.  The Board finds 
that the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service in Iraq during the 
period from October 2003 to February 2004; and there is no clear 
and convincing evidence to the contrary.  

Given the clinical psychiatric diagnoses that include PTSD, an 
examination is required in order for a VA psychiatrist or 
psychologist to provided an opinion on whether the claimed 
stressor is adequate to support a diagnosis of PTSD, and whether 
the Veteran's symptoms are related to the claimed stressor.  
Given the other psychiatric diagnoses, the examiner should also 
be asked to provide an opinion on the likelihood that any 
psychiatric disability diagnosed is related to the period of 
active service; or in the case of a psychosis, became manifest to 
a compensable degree within one year of discharge from service.
 
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for his 
claimed psychiatric disorder.  Request the 
Veteran to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA source 
he identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R § 3.159 (2009).

2.  Schedule the Veteran for VA examination 
by a psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran: a narrative of his history of 
relevant symptoms during and since service; 
and any stressors (stressful events) he 
attributes as a cause of PTSD.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or
 (b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  The examiner should 
specifically comment on the VA treatment 
records as discussed above showing varying 
degrees of certainty (by treatment providers) 
that the Veteran has PTSD. 

If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis.  If PTSD is diagnosed the examiner 
should be asked to provide an opinion 
answering the questions: (1) is(are) the 
claimed stressor(s) adequate to support a 
diagnosis of PTSD, and (2) are the Veteran's 
symptoms related to the claimed stressor(s)?

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD.  In doing so, the AOJ should 
consider 38 C.F.R. § 3.304(f)(3) (codified in 
75 Fed. Reg. 39,843-39,852), and the Board's 
finding that the claimed mortar attack 
stressor in Iraq is consistent with the 
places, types, and circumstances of the 
Veteran's service in Iraq during the period 
from October 2003 to February 2004; and that 
there is no clear and convincing evidence to 
the contrary on file.  
  
If the benefit sought is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond.  Thereafter, return the case to the 
Board for further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


